Citation Nr: 1223284	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  11-15 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Was there clear an unmistakable error (CUE) in the July 2, 1981 rating decision that denied service connection for tinnitus?   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; two sons


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2010, a statement of the case was issued in May 2011, and a substantive appeal was received in June 2011.   

The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The July 2, 1981 rating decision was reasonably supported by the evidence then of record.


CONCLUSION OF LAW

The criteria for CUE in the RO decision of July 2, 1981 are not met.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.105 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011).  However, the United States Court of Appeals for Veterans Claims (Court) has held that the duties noted above do not apply to claims of clear and unmistakable error (CUE) in prior final decisions.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). 

Clear and Unmistakable Error (CUE)

"A decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104."  38 C.F.R. § 3.104(a).  Such a final decision may be subject to revision, however, in the presence of clear and unmistakable error, as described in 38 C.F.R. § 3.105.  38 C.F.R. §§ 3.104(a), 3.105.  Thus, a prior RO decision will be accepted as correct unless CUE can be shown.  38 C.F.R. § 3.105(a). 

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The criteria to determine whether CUE was present in a prior determination are as follows: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992); accord Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) (setting forth CUE requirements). 

If a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  There is a presumption of validity to otherwise final decisions, and where such decisions are collaterally attacked--and a CUE claim is undoubtedly a collateral attack--the presumption is even stronger.  See Grover v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the "manifestly changed the outcome" language used in Russell).

In this case, the Veteran argues that the service connection should have been granted for tinnitus when the RO first considered the issue in July 1981 (following the Veteran's April 1981 claim for service connection).  

The governing law at the time of the July 2, 1981 rating decision allowed a 10 percent rating for tinnitus due to a head injury, concussion, or acoustic trauma.  38 C.F.R. Part 4, Diagnostic Code 6260 (1981).

The evidence at the time of the July 1981 rating decision included service treatment records that fail to reflect any findings attributed to tinnitus; and an April 1980 correspondence from Dr. S.L.K.  The correspondence reflects that the Veteran sought treatment for humming, hissing, and a buzzing sensation in his head.  The symptoms were intermittent and had begun six months earlier.  The Veteran had reported that he was exposed to loud noises in service in the form of office teletype.  Examination showed normal tympanic membranes and ear canals.  An audiogram demonstrated a bilateral mild to moderate high frequency sensorineural hearing loss.  Special audiometric testing suggested cochlear involvement.  Dr. S.L.K.'s impressions were: (1) bilateral mild to moderate high frequency sensorineural hearing loss, and (2) tinnitus associated with diagnosis 1.  

The Board notes therefore, that at the time of the July 1981 rating decision, there was no evidence of a disability in service or within one year of service.  Instead, the Veteran first reported the disability more than 30 years after discharge from service, and he reported that it began six months prior to his April 1980 treatment.  Moreover, there was no evidence of a head injury or concussion.  It is questionable as to whether a room full of teletype would constitute acoustic trauma.  However, even assuming that it does, Dr. S.L.K. did not attribute tinnitus to acoustic trauma that occurred in service.  He merely associated it with bilateral hearing loss.  Moreover, although he noted that the Veteran reported that he was exposed to loud noises, Dr. S.L.K.'s correspondence does not include a nexus opinion linking the Veteran's hearing loss to service.  At the time of the July 1981 rating decision, the Veteran had not been service connected for hearing loss.  In fact, the Veteran still has not been service connected for hearing loss.

At the time of the July 2, 1981 rating decision, the evidence showed that there was no disability in service or for 30+ years after service; there was no head injury or concussion; there was arguably (but not definitely) acoustic trauma; and the lone nexus opinion failed to attribute tinnitus to service, but instead associated it with a non-service connected disability (hearing loss).

The Board acknowledges the testimony given by the Veteran and his family regarding the Veteran's current symptoms, and the fact that they are the same symptoms that he had in 1981.  Likewise, the Board acknowledges the similar statements made by the Veteran's spouse in her August 2010 correspondence.  However, insofar as this evidence was not before the RO when it made its July 2, 1981 decision, it is not probative in determining whether the RO rendered a decision in July 1981 that was clearly and unmistakably erroneous.  

To the extent the Veteran is expressing disagreement as to how the evidence extant at the time of the 1981 rating decision was weighed and evaluated with respect to the tinnitus claim, the Board, while certainly sympathetic to the Veteran's contention, such a disagreement is not a valid claim of CUE.  See Fugo, 6 Vet. App. at 44   ["to claim CUE on the basis that previous adjudicators had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE"]. 

There is no evidence that the correct facts, as they were known at the time, were not before the adjudicator; and there was no "undebatable" error that, had it not been made, would have manifestly changed the outcome at the time it was made.  Consequently, the Board can find no clear and unmistakable error in the July 2, 1981 rating decision.    

  
ORDER

The appeal is denied.  


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


